          1    Zia F. Modabber (SBN 137388)
          2    zia.modabber@katten.com
               Leah E.A. Solomon (SBN 275347)
          3    leah.solomon@katten.com
          4    Joanna M. Hill (SBN 301515)
               joanna.hill@katten.com
          5    KATTEN MUCHIN ROSENMAN LLP
          6    2029 Century Park East, Suite 2600
               Los Angeles, CA 90067-3012
          7    Telephone: 310.788.4400
          8    Facsimile: 310.788.4471

          9    Attorneys for Defendant
               SONY MUSIC HOLDINGS INC., SONY MUSIC
         10
               ENTERTAINMENT DIGITAL LLC,
         11    SONY MUSIC ENTERTAINMENT DOWNLOADS LLC,
               SONY CORPORATION OF AMERICA, and MONTERO
         12
               LAMAR HILL P/K/A LIL NAS X
         13
         14                               UNITED STATES DISTRICT COURT

         15                              CENTRAL DISTRICT OF CALIFORNIA

         16
               THE MUSIC FORCE, LLC,                    Case No. 2:19-cv-06430 – FMO (RAOx)
         17
                              Plaintiff                 STIPULATED PROTECTIVE
         18
                                                        ORDER
         19            v.

         20    SONY MUSIC HOLDINGS INC.;
               SONY MUSIC DIGITAL LLC;
         21    SONY MUSIC ENTERTAINMENT
         22    DOWNLOADS LLC; SONY
               CORPORATION OF AMERICA
         23    (“SONY”); MONTERO LAMAR
         24    HILL, AKA LIL NAS X (“X”);
               JEFFRY MAXWELL NEWLIN,
         25    AKA WYNTERBEATS, (“BEATS”)
         26    and DOES 1 – 100,
         27                   Defendants
         28
               STIPULATED PROTECTIVE ORDER
                                                                     2:19-CV-06430 – FMO (RAOX)
Error! Unknown document property name.
          1    1.      A. PURPOSES AND LIMITATIONS1
          2            Discovery in this action is likely to involve production of confidential,
          3    proprietary or private information for which special protection from public
          4    disclosure and from use for any purpose other than prosecuting this litigation may
          5    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
          6    enter the following Stipulated Protective Order. The parties acknowledge that this
          7    Order does not confer blanket protections on all disclosures or responses to
          8    discovery and that the protection it affords from public disclosure and use extends
          9    only to the limited information or items that are entitled to confidential treatment
         10    under the applicable legal principles.
         11            B. GOOD CAUSE STATEMENT
         12            This action is likely to involve confidential contracts, commercially and/or
         13    competitively sensitive information, financial records and information, and/or
         14    proprietary information for which special protection from public disclosure and
         15    from use for any purpose other than prosecution of this action is warranted. Such
         16    confidential and proprietary materials and information consist of, among other
         17    things, confidential business or financial information, information regarding
         18    confidential business practices, or other confidential commercial information
         19    (including information implicating privacy rights of third parties), information
         20    otherwise generally unavailable to the public, or which may be privileged or
         21    otherwise protected from disclosure under state or federal statutes, court rules, case
         22    decisions, or common law. Accordingly, to expedite the flow of information, to
         23    facilitate the prompt resolution of disputes over confidentiality of discovery
         24    materials, to adequately protect information the parties are entitled to keep
         25    confidential, to ensure that the parties are permitted reasonable necessary uses of
         26
               1
         27          This Stipulated Protective Order is substantially based on the model
               protective order provided under Magistrate Judge Rozella A. Oliver’s Procedures.
         28
                                                         1
               STIPULATED PROTECTIVE ORDER
                                                                             2:19-CV-06430 – FMO (RAOX)
Error! Unknown document property name.
          1    such material in preparation for and in the conduct of trial, to address their
          2    handling at the end of the litigation, and serve the ends of justice, a protective order
          3    for such information is justified in this matter. It is the intent of the parties that
          4    information will not be designated as confidential for tactical reasons and that
          5    nothing be so designated without a good faith belief that it has been maintained in
          6    a confidential, non-public manner, and there is good cause why it should not be
          7    part of the public record of this case.
          8        C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
          9            The parties further acknowledge, as set forth in Section 12.3, below, that this
         10    Stipulated Protective Order does not entitle them to file confidential information
         11    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
         12    and the standards that will be applied when a party seeks permission from the court
         13    to file material under seal.
         14            There is a strong presumption that the public has a right of access to judicial
         15    proceedings and records in civil cases. In connection with non-dispositive motions,
         16    good cause must be shown to support a filing under seal. See Kamakana v. City
         17    and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
         18    Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
         19    Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
         20    orders require good cause showing), and a specific showing of good cause or
         21    compelling reasons with proper evidentiary support and legal justification, must be
         22    made with respect to Protected Material that a party seeks to file under seal. The
         23    parties’    mere      designation   of    Disclosure   or   Discovery     Material     as
         24    CONFIDENTIAL does not—without the submission of competent evidence by
         25    declaration, establishing that the material sought to be filed under seal qualifies as
         26    confidential, privileged, or otherwise protectable—constitute good cause.
         27
         28
                                                            2
               STIPULATED PROTECTIVE ORDER
                                                                               2:19-CV-06430 – FMO (RAOX)
Error! Unknown document property name.
          1            Further, if a party requests sealing related to a dispositive motion or trial,
          2    then compelling reasons, not only good cause, for the sealing must be shown, and
          3    the relief sought shall be narrowly tailored to serve the specific interest to be
          4    protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
          5    2010). For each item or type of information, document, or thing sought to be filed
          6    or introduced under seal in connection with a dispositive motion or trial, the party
          7    seeking protection must articulate compelling reasons, supported by specific facts
          8    and legal justification, for the requested sealing order. Again, competent evidence
          9    supporting the application to file documents under seal must be provided by
         10    declaration.
         11            Any document that is not confidential, privileged, or otherwise protectable
         12    in its entirety will not be filed under seal if the confidential portions can be
         13    redacted. If documents can be redacted, then a redacted version for public viewing,
         14    omitting only the confidential, privileged, or otherwise protectable portions of the
         15    document, shall be filed. Any application that seeks to file documents under seal in
         16    their entirety should include an explanation of why redaction is not feasible.
         17    2.      DEFINITIONS
         18            2.1    Action: Case No. 2:19-cv-06430 – FMO (RAOx) currently pending in
         19    the district court for the Central District of California.
         20            2.2    Challenging Party: a Party or Non-Party that challenges the
         21    designation of information or items under this Order.
         22            2.3    “CONFIDENTIAL” Information or Items: information (regardless of
         23    how it is generated, stored or maintained) or tangible things that qualify for
         24    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
         25    the Good Cause Statement.
         26            2.4    Counsel: Outside Counsel of Record, House Counsel, and Other
         27    Outside Counsel (as well as their support staff).
         28
                                                           3
               STIPULATED PROTECTIVE ORDER
                                                                              2:19-CV-06430 – FMO (RAOX)
Error! Unknown document property name.
          1            2.5    Designating Party: a Party or Non-Party that designates information or
          2    items that it produces in disclosures or in responses to discovery as
          3    “CONFIDENTIAL.”
          4            2.6    Disclosure or Discovery Material: all items or information, regardless
          5    of the medium or manner in which it is generated, stored, or maintained (including,
          6    among other things, testimony, transcripts, and tangible things), that are produced
          7    or generated in disclosures or responses to discovery in this matter.
          8            2.7    Expert: a person with specialized knowledge or experience in a matter
          9    pertinent to the litigation who has been retained by a Party or its counsel to serve
         10    as an expert witness or as a consultant in this Action.
         11            2.8    House Counsel: attorneys who are employees of a party to this Action.
         12    House Counsel does not include Outside Counsel of Record or any other outside
         13    counsel.
         14            2.9    Non-Party: any natural person, partnership, corporation, association or
         15    other legal entity not named as a Party to this action.
         16            2.10 Other Outside Counsel: attorneys who are not employees of a party to
         17    this Action but are retained to represent or advise a party to this Action, but who
         18    have not appeared in this Action on behalf of that party (e.g. transactional counsel
         19    for a party) or are affiliated with a law firm that has appeared on behalf of that
         20    party, and includes support staff.
         21            2.11 Outside Counsel of Record: attorneys who are not employees of a
         22    party to this Action but are retained to represent or advise a party to this Action
         23    and have appeared in this Action on behalf of that party or are affiliated with a law
         24    firm that has appeared on behalf of that party, and includes support staff.
         25            2.12 Party: any party to this Action, including all of its officers, directors,
         26    employees, consultants, retained experts, Outside Counsel of Record, and Other
         27    Outside Counsel (and their support staffs).
         28
                                                          4
               STIPULATED PROTECTIVE ORDER
                                                                              2:19-CV-06430 – FMO (RAOX)
Error! Unknown document property name.
          1            2.13 Producing Party: a Party or Non-Party that produces Disclosure or
          2    Discovery Material in this Action.
          3            2.14 Professional Vendors: persons or entities that provide litigation
          4    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
          5    demonstrations, and organizing, storing, or retrieving data in any form or medium)
          6    and their employees and subcontractors.
          7            2.15 Protected Material: any Disclosure or Discovery Material that is
          8    designated as “CONFIDENTIAL.”
          9            2.16 Receiving Party: a Party that receives Disclosure or Discovery
         10    Material from a Producing Party.
         11    3.      SCOPE
         12            The protections conferred by this Stipulation and Order cover not only
         13    Protected Material (as defined above), but also (1) any information copied or
         14    extracted from Protected Material; (2) all copies, excerpts, summaries, or
         15    compilations of Protected Material; and (3) any testimony (including deposition
         16    testimony and expert reports), conversations, or presentations by Parties or their
         17    Counsel that might reveal Protected Material.
         18            Any use of Protected Material at trial shall be governed by the orders of the
         19    trial judge. This Order does not govern the use of Protected Material at trial.
         20    4.      DURATION
         21            Once a case proceeds to trial, information that was designated as
         22    CONFIDENTIAL or maintained pursuant to this protective order used or
         23    introduced as an exhibit at trial becomes public and will be presumptively
         24    available to all members of the public, including the press, unless compelling
         25    reasons supported by specific factual findings to proceed otherwise are made to the
         26    trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
         27    (distinguishing “good cause” showing for sealing documents produced in
         28
                                                         5
               STIPULATED PROTECTIVE ORDER
                                                                              2:19-CV-06430 – FMO (RAOX)
Error! Unknown document property name.
          1    discovery from “compelling reasons” standard when merits-related documents are
          2    part of court record). Accordingly, as to Protected Material used or introduced at
          3    trial, the terms of this protective order do not extend beyond the use or introduction
          4    of such material at trial. If Protected Material is not used or introduced at trial, the
          5    terms of this protective order shall remain in effect as to that material.
          6    5.      DESIGNATING PROTECTED MATERIAL
          7            5.1    Exercise of Restraint and Care in Designating Material for Protection.
          8    Each Party or Non-Party that designates information or items for protection under
          9    this Order must take care to limit any such designation to specific material that
         10    qualifies under the appropriate standards. The Designating Party must designate for
         11    protection only those parts of material, documents, items or oral or written
         12    communications that qualify so that other portions of the material, documents,
         13    items or communications for which protection is not warranted are not swept
         14    unjustifiably within the ambit of this Order.
         15            Mass, indiscriminate or routinized designations are prohibited. Designations
         16    that are shown to be clearly unjustified or that have been made for an improper
         17    purpose (e.g., to unnecessarily encumber the case development process or to
         18    impose unnecessary expenses and burdens on other parties) may expose the
         19    Designating Party to sanctions.
         20            If it comes to a Designating Party’s attention that information or items that it
         21    designated for protection do not qualify for protection, that Designating Party must
         22    promptly notify all other Parties that it is withdrawing the inapplicable designation.
         23            5.2    Manner and Timing of Designations. Except as otherwise provided in
         24    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
         25    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
         26    under this Order must be clearly so designated before the material is disclosed or
         27    produced.
         28
                                                           6
               STIPULATED PROTECTIVE ORDER
                                                                               2:19-CV-06430 – FMO (RAOX)
Error! Unknown document property name.
          1            Designation in conformity with this Order requires:
          2                   (a) for information in documentary form (e.g., paper or electronic
          3    documents, but excluding transcripts of depositions or other pretrial or trial
          4    proceedings), that the Producing Party affix at a minimum, the legend
          5    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
          6    contains protected material. If only a portion of the material on a page qualifies for
          7    protection, the Producing Party also must clearly identify the protected portion(s)
          8    (e.g., by making appropriate markings in the margins).
          9            A Party or Non-Party that makes original documents available for inspection
         10    need not designate them for protection until after the inspecting Party has indicated
         11    which documents it would like copied and produced. During the inspection and
         12    before the designation, all of the material made available for inspection shall be
         13    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
         14    documents it wants copied and produced, the Producing Party must determine
         15    which documents, or portions thereof, qualify for protection under this Order.
         16    Then, before producing the specified documents, the Producing Party must affix
         17    the “CONFIDENTIAL legend” to each page that contains Protected Material. If
         18    only a portion of the material on a page qualifies for protection, the Producing
         19    Party also must clearly identify the protected portion(s) (e.g., by making
         20    appropriate markings in the margins).
         21                   (b)        for testimony given in depositions that the Designating Party
         22    identifies the Disclosure or Discovery Material on the record, before the close of
         23    the deposition all protected testimony.
         24                   (c)        for information produced in some form other than documentary
         25    and for any other tangible items, that the Producing Party affix in a prominent
         26    place on the exterior of the container or containers in which the information is
         27    stored the legend “CONFIDENTIAL.” If only a portion or portions of the
         28
                                                             7
               STIPULATED PROTECTIVE ORDER
                                                                                2:19-CV-06430 – FMO (RAOX)
Error! Unknown document property name.
          1    information warrants protection, the Producing Party, to the extent practicable,
          2    shall identify the protected portion(s).
          3                   5.3        Inadvertent Failures to Designate. If timely corrected, i.e.,
          4    reasonably promptly after discovering an inadvertent failure to designate qualified
          5    information, such inadvertent failure to designate items does not, standing alone,
          6    waive the Designating Party’s right to secure protection under this Order for such
          7    material. Upon such timely correction of a designation, the Receiving Party must
          8    make reasonable efforts to assure that the material is treated in accordance with the
          9    provisions of this Order.
         10    6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
         11            6.1    Timing of Challenges. Any Party or Non-Party may challenge a
         12    designation of confidentiality at any time that is consistent with the Court’s
         13    Scheduling Order.
         14            6.2    Meet and Confer. The Challenging Party shall initiate the dispute
         15    resolution process under Local Rule 37.1 et seq.
         16            6.3    Burden of Persuasion. The burden of persuasion in any such challenge
         17    proceeding shall be on the Designating Party. Frivolous challenges, and those
         18    made for an improper purpose (e.g., to harass or impose unnecessary expenses and
         19    burdens on other parties) may expose the Challenging Party to sanctions. Unless
         20    the Designating Party has waived or withdrawn the confidentiality designation, all
         21    parties shall continue to afford the material in question the level of protection to
         22    which it is entitled under the Producing Party’s designation until the Court rules on
         23    the challenge.
         24    7.      ACCESS TO AND USE OF PROTECTED MATERIAL
         25            7.1    Basic Principles. A Receiving Party may use Protected Material that is
         26    disclosed or produced by another Party or by a Non-Party in connection with this
         27    Action only for prosecuting, defending or attempting to settle this Action. Such
         28
                                                             8
               STIPULATED PROTECTIVE ORDER
                                                                                2:19-CV-06430 – FMO (RAOX)
Error! Unknown document property name.
          1    Protected Material may be disclosed only to the categories of persons and under
          2    the conditions described in this Order. When the Action has been terminated, a
          3    Receiving Party must comply with the provisions of section 13 below (FINAL
          4    DISPOSITION).
          5            Protected Material must be stored and maintained by a Receiving Party at a
          6    location and in a secure manner that ensures that access is limited to the persons
          7    authorized under this Order.
          8            7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
          9    otherwise ordered by the court or permitted in writing by the Designating Party, a
         10    Receiving      Party        may    disclose    any    information   or   item    designated
         11    “CONFIDENTIAL” only to:
         12                   (a)        the Receiving Party’s Outside Counsel of Record in this Action,
         13    as well as employees of said Outside Counsel of Record to whom it is reasonably
         14    necessary to disclose the information for this Action;
         15                   (b)        the Receiving Party’s Other Outside Counsel, as well as
         16    employees of said Other Outside Counsel to whom it is reasonably necessary to
         17    disclose the information for this Action;
         18                   (c)        the officers, directors, and employees (including House
         19    Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
         20    this Action;
         21                   (d)        Experts (as defined in this Order) of the Receiving Party to
         22    whom disclosure is reasonably necessary for this Action and who have signed the
         23    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
         24                   (e)        the court and its personnel;
         25                   (f)        court reporters and their staff;
         26                   (f)        professional jury or trial consultants, mock jurors, and
         27    Professional Vendors to whom disclosure is reasonably necessary for this Action
         28
                                                                9
               STIPULATED PROTECTIVE ORDER
                                                                                   2:19-CV-06430 – FMO (RAOX)
Error! Unknown document property name.
          1    and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
          2    A);
          3                   (g)        the author or recipient of a document containing the
          4    information or a custodian or other person who otherwise possessed or knew the
          5    information;
          6                   (h)        during their depositions, witnesses, and attorneys for witnesses,
          7    in the Action to whom disclosure is reasonably necessary provided: (1) the
          8    deposing party requests that the witness sign the form attached as Exhibit 1 hereto;
          9    and (2) they will not be permitted to keep any confidential information unless they
         10    sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
         11    otherwise agreed by the Designating Party or ordered by the court. Pages of
         12    transcribed deposition testimony or exhibits to depositions that reveal Protected
         13    Material may be separately bound by the court reporter and may not be disclosed
         14    to anyone except as permitted under this Stipulated Protective Order; and
         15                   (i)        any mediator or settlement officer, and their supporting
         16    personnel, mutually agreed upon by any of the parties engaged in settlement
         17    discussions.
         18    8.      PROTECTED               MATERIAL            SUBPOENAED         OR      ORDERED
         19            PRODUCED IN OTHER LITIGATION
         20            If a Party is served with a subpoena or a court order issued in other litigation
         21    that compels disclosure of any information or items designated in this Action as
         22    “CONFIDENTIAL,” that Party must:
         23            (a)    within five days of the Party’s receipt of the subpoena or court order,
         24    notify in writing the Designating Party. Such notification shall include a copy of
         25    the subpoena or court order;
         26            (b)    promptly notify in writing the party who caused the subpoena or order
         27    to issue in the other litigation that some or all of the material covered by the
         28
                                                              10
               STIPULATED PROTECTIVE ORDER
                                                                                   2:19-CV-06430 – FMO (RAOX)
Error! Unknown document property name.
          1    subpoena or order is subject to this Protective Order. Such notification shall
          2    include a copy of this Stipulated Protective Order; and
          3            (c) cooperate with respect to all reasonable procedures sought to be pursued
          4    by the Designating Party whose Protected Material may be affected.
          5            If the Designating Party timely seeks a protective order, the Party served
          6    with the subpoena or court order shall not produce any information designated in
          7    this action as “CONFIDENTIAL” before a determination by the court from which
          8    the subpoena or order issued, unless the Party has obtained the Designating Party’s
          9    permission. The Designating Party shall bear the burden and expense of seeking
         10    protection in that court of its confidential material and nothing in these provisions
         11    should be construed as authorizing or encouraging a Receiving Party in this Action
         12    to disobey a lawful directive from another court.
         13    9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
         14    PRODUCED IN THIS LITIGATION
         15            (a) The terms of this Order are applicable to information produced by a Non-
         16    Party in this Action and designated as “CONFIDENTIAL.” Such information
         17    produced by Non-Parties in connection with this litigation is protected by the
         18    remedies and relief provided by this Order. Nothing in these provisions should be
         19    construed as prohibiting a Non-Party from seeking additional protections.
         20            (b) In the event that a Party is required, by a valid discovery request, to
         21    produce a Non-Party’s confidential information in its possession, and the Party is
         22    subject to an agreement with the Non-Party not to produce the Non-Party’s
         23    confidential information, then the Party shall:
         24                   (1)        promptly notify in writing the Requesting Party and the Non-
         25    Party that some or all of the information requested is subject to a confidentiality
         26    agreement with a Non-Party;
         27
         28
                                                            11
               STIPULATED PROTECTIVE ORDER
                                                                               2:19-CV-06430 – FMO (RAOX)
Error! Unknown document property name.
          1                   (2)        promptly provide the Non-Party with a copy of the Stipulated
          2    Protective Order in this Action, the relevant discovery request(s), and a reasonably
          3    specific description of the information requested; and
          4                   (3) make the information requested available for inspection by the
          5    Non-Party, if requested.
          6            (c) If the Non-Party fails to seek a protective order from this court within 14
          7    days of receiving the notice and accompanying information, the Receiving Party
          8    may produce the Non-Party’s confidential information responsive to the discovery
          9    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
         10    not produce any information in its possession or control that is subject to the
         11    confidentiality agreement with the Non-Party before a determination by the court.
         12    Absent a court order to the contrary, the Non-Party shall bear the burden and
         13    expense of seeking protection in this court of its Protected Material.
         14    10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
         15            If a Receiving Party learns that, by inadvertence or otherwise, it has
         16    disclosed Protected Material to any person or in any circumstance not authorized
         17    under this Stipulated Protective Order, the Receiving Party must immediately (a)
         18    notify in writing the Designating Party of the unauthorized disclosures, (b) use its
         19    best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
         20    the person or persons to whom unauthorized disclosures were made of all the terms
         21    of this Order, and (d) request such person or persons to execute the
         22    “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
         23    A.
         24    11.     INADVERTENT                PRODUCTION          OF      PRIVILEGED            OR
         25            OTHERWISE PROTECTED MATERIAL
         26            When a Producing Party gives notice to Receiving Parties that certain
         27    inadvertently produced material is subject to a claim of privilege or other
         28
                                                             12
               STIPULATED PROTECTIVE ORDER
                                                                               2:19-CV-06430 – FMO (RAOX)
Error! Unknown document property name.
          1    protection, the obligations of the Receiving Parties are those set forth in Federal
          2    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
          3    whatever procedure may be established in an e-discovery order that provides for
          4    production without prior privilege review. Pursuant to Federal Rule of Evidence
          5    502(d) and (e), the attorney-client privilege or work product protection is not
          6    waived by the inadvertent disclosure of a communication or information covered
          7    by the attorney-client privilege or work product protection.
          8    12.     MISCELLANEOUS
          9            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
         10    person to seek its modification by the Court in the future.
         11            12.2 Right to Assert Other Objections. By stipulating to the entry of this
         12    Protective Order, no Party waives any right it otherwise would have to object to
         13    disclosing or producing any information or item on any ground not addressed in
         14    this Stipulated Protective Order. Similarly, no Party waives any right to object on
         15    any ground to use in evidence of any of the material covered by this Protective
         16    Order.
         17            12.3 Filing Protected Material. A Party that seeks to file under seal any
         18    Protected Material must comply with Local Civil Rule 79-5. Protected Material
         19    may only be filed under seal pursuant to a court order authorizing the sealing of the
         20    specific Protected Material at issue. If a Party’s request to file Protected Material
         21    under seal is denied by the court, then the Receiving Party may file the information
         22    in the public record unless otherwise instructed by the court.
         23    13.     FINAL DISPOSITION
         24            After the final disposition of this Action, within 60 days of a written request
         25    by the Designating Party, each Receiving Party must return all Protected Material
         26    to the Producing Party or destroy such material. As used in this subdivision, “all
         27    Protected Material” includes all copies, abstracts, compilations, summaries, and
         28
                                                          13
               STIPULATED PROTECTIVE ORDER
                                                                                2:19-CV-06430 – FMO (RAOX)
Error! Unknown document property name.
          1    any other format reproducing or capturing any of the Protected Material. Whether
          2    the Protected Material is returned or destroyed, the Receiving Party must submit a
          3    written certification to the Producing Party (and, if not the same person or entity, to
          4    the Designating Party) by the 60 day deadline that (1) identifies (by category,
          5    where appropriate) all the Protected Material that was returned or destroyed and
          6    (2) affirms that the Receiving Party has not retained any copies, abstracts,
          7    compilations, summaries or any other format reproducing or capturing any of the
          8    Protected Material. Notwithstanding this provision, Counsel are entitled to retain
          9    an archival copy of all pleadings, motion papers, trial, deposition, and hearing
         10    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
         11    reports, attorney work product, and consultant and expert work product, even if
         12    such materials contain Protected Material. Any such archival copies that contain or
         13    constitute Protected Material remain subject to this Protective Order as set forth in
         14    Section 4 (DURATION).
         15            //
         16            //
         17            //
         18            //
         19            //
         20            //
         21            //
         22            //
         23            //
         24            //
         25            //
         26            //
         27            //
         28
                                                         14
               STIPULATED PROTECTIVE ORDER
                                                                              2:19-CV-06430 – FMO (RAOX)
Error! Unknown document property name.
          1    14. VIOLATION
          2            Any violation of this Order may be punished by appropriate measures
          3    including, without limitation, contempt proceedings and/or monetary sanctions.
          4
          5    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
          6
               Dated: February 18, 2020       LAW OFFICES OF MICHAEL R. SHAPIRO
          7
          8                                   By: /s/ Michael R. Shapiro
          9                                      Attorneys for Plaintiff THE MUSIC FORCE,
                                                 LLC
         10
         11
               Dated: February 18, 2020       KATTEN MUCHIN ROSENMAN LLP
         12
         13                                   By: /s/ Zia F. Modabber
                                                 Attorneys for Defendants SONY MUSIC
         14                                      HOLDINGS INC., SONY MUSIC
         15                                      ENTERTAINMENT DIGITAL LLC,
                                                 SONY MUSIC ENTERTAINMENT
         16                                      DOWNLOADS LLC, SONY
         17                                      CORPORATION OF AMERICA, and
                                                 MONTERO LAMAR HILL P/K/A LIL NAS
         18                                      X
         19
         20    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED
         21
         22    DATED: February 18, 2020
         23
         24    ______________________________________
               HON. ROZELLA A. OLIVER
         25    United States Magistrate Judge
         26
         27
         28
                                                      15
               STIPULATED PROTECTIVE ORDER
                                                                          2:19-CV-06430 – FMO (RAOX)
Error! Unknown document property name.
          1                                        EXHIBIT A
          2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
          3    I, _____________________________ [print or type full name], of __________
          4    ______________________ [print or type full address], declare under penalty of
          5    perjury that I have read in its entirety and understand the Stipulated Protective
          6    Order that was issued by the United States District Court for the Central District of
          7    California on [date] in the case of The Music Force, LLC v. Montero Lamar Hill, et
          8    al., Case No. 2:19-cv-06430 – FMO (RAOx). I agree to comply with and to be
          9    bound by all the terms of this Stipulated Protective Order and I understand and
         10    acknowledge that failure to so comply could expose me to sanctions and
         11    punishment in the nature of contempt. I solemnly promise that I will not disclose in
         12    any manner any information or item that is subject to this Stipulated Protective
         13    Order to any person or entity except in strict compliance with the provisions of this
         14    Order.
         15    I further agree to submit to the jurisdiction of the United States District Court for
         16    the Central District of California for enforcing the terms of this Stipulated
         17    Protective Order, even if such enforcement proceedings occur after termination of
         18    this action.
         19    I hereby appoint __________________________ [print or type full name] of
         20    _______________________________________ [print or type full address and
         21    telephone number] as my California agent for service of process in connection with
         22    this action or any proceedings related to enforcement of this Stipulated Protective
         23    Order.
         24    Date: ______________________________________
         25    City and State where sworn and signed: _________________________________
         26    Printed name: _______________________________
         27    Signature: __________________________________
         28
                                                        16
               STIPULATED PROTECTIVE ORDER
                                                                             2:19-CV-06430 – FMO (RAOX)
Error! Unknown document property name.
